On Petition for Rehearing.
(January 6, 1903.)
PER CURIAM.
In this cause a petition for rehearing has been filed. It is pressed upon us that our opinion is in conflict with the decision of this court in Butchers’ & Drovers’ Stock Yards Co. v. *352Louisville & N. R. Co., 14 C. C. A. 290, 67 Fed. 35, in which it was held, citing Wickliffe v. Owings, 17 How. 47, 15 L. Ed. 44, that a denial of the fact that the requisite amount to support the jurisdiction is involved could not be set up in an answer, but must be pleaded in abatement. There is, however, no such conflict as counsel supposes. The case referred to was a suit in equity. The bill alleged the necessary fact, and there was no special plea in abatement; but the alleged fact was denied by the answer. The case was similar in this respect to that cited from the supreme court. The pleading and practice of the circuit courts of the United States in equity are not affected either by the alteration of the codes of the states which have adopted them, as has been constantly held, or by the act of congress requiring the United States courts to follow the method of procedure in the courts of the states, suits in equity being expressly excluded by the act. Hence that decision.
The case we have at hand is an action at law. By the code of Kentucky matter in abatement and defenses going to the merits are to be pleaded in the answer. The circuit court was required to follow that method of procedure. As was said by Mr. Justice Bradley in Amy v. City of Watertown, 130 U. S. 301, 304, 9 Sup. Ct. 530, 531, 32 L. Ed. 946: “The statute of 1872 is peremptory, and whatever belongs to the three categories of practice, pleading, and forms and modes of proceeding must conform to the state law and the practice of the state courts, except where congress itself has legislated upon a particular subject and prescribed a rule.” These considerations ought to make the distinction between our former decision and the present clear.
It was incumbent upon the defendants to deny in their answer the allegation of the petition in respect to the value of the matter in controversy, if they desired to put it in issue; for, although in the state court such an allegation not accompanied by an allegation of an express promise, or by a statement of facts showing an implied promise, to pay such value, would not be regarded as so far material that it would be necessary to deny it in order to put the plaintiff to his proof (see Code Ky. § 126), yet in the United States circuit courts, the jurisdiction being limited by the requirement that a certain sum must be involved in the controversy, the rule is otherwise. The allegation is material and necessary, and without it the petition would be demurrable.
There is no other ground suggested for a rehearing that has not been fully considered in the opinion hitherto filed.
The petition for rehearing is denied.